Case 3:18-cv-00850-JAG Document 307 Filed 12/23/20 Page 1 of 4 PageID# 10917




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division



 IN RE: INTERIOR MOLDED DOORS
 INDIRECT PURCHASER ANTITRUST                         Lead Civil Action No. 3:18-cv-00850-JAG
 LITIGATION


    DEFENDANTS’ JOINT RESPONSE TO INDIRECT PURCHASER PLAINTIFFS’
     NOTICE OF THEIR INTENT TO WITHDRAW FROM SETTLEMENT WITH
                             DEFENDANTS

       On December 23, 2020, Indirect Purchaser Plaintiffs (“IPPs”) filed a Notice of IPPs’ Intent

to Withdraw from Settlement with Defendants (“Withdrawal Notice”; ECF 306), informing the

Court that they wish to withdraw from the settlement agreement the parties entered into on

September 4, 2020 after lengthy negotiations. Defendants Masonite Corporation and JELD-WEN,

Inc. (“Defendants”) state that they are not withdrawing from the settlement agreement, which they

maintain is fair and reasonable. Per the Court’s statement in its December 10, 2020 Opinion,

Defendants wish to be heard on IPPs’ Withdrawal Notice, and respectfully request the Court to set

a date for the hearing. ECF 298 at 14 (“If any of the parties wish to back out of the settlement . . .

[t]he Court will . . . hold a hearing on whether to allow the parties to withdraw from the

settlement.”). Defendants also respectfully request the Court to enter a briefing schedule in

advance of such hearing, pursuant to which the IPPs would file a brief supporting their belief that

they may withdraw from the settlement and Defendants would file a brief in response.




                                                  1
Case 3:18-cv-00850-JAG Document 307 Filed 12/23/20 Page 2 of 4 PageID# 10918




December 23, 2020                        Respectfully submitted,

                                         MASONITE CORPORATION

                                         By: /s/ Lynn K. Brugh, IV ____
                                         Calvin W. Fowler, Jr.
                                         Virginia State Bar No. 27982
                                         Counsel for Defendant
                                         WILLIAMS MULLEN
                                         200 South 10th Street, Suite 1600
                                         Richmond, Virginia 23219
                                         Telephone: (804) 420-6442
                                         Facsimile: (804) 420-6507
                                         wfowler@williamsmullen.com

                                         Lynn K. Brugh, IV, VSB No. 36778
                                         Brendan O’Toole, VSB No. 71329
                                         Gregory Crapanzano, VSB No. 93044
                                         WILLIAMS MULLEN
                                         200 South 10th Street, Suite 1600
                                         Richmond, Virginia 23219
                                         Telephone: (804) 420-6000
                                         Facsimile: (804) 420-6507
                                         lbrugh@williamsmullen.com
                                         botoole@williamsmullen.com
                                         gcrapanzano@williamsmullen.com

                                         Nathan P. Eimer (pro hac vice)
                                         Vanessa G. Jacobsen (pro hac vice)
                                         Benjamin Waldin (pro hac vice)
                                         EIMER STAHL LLP
                                         224 S. Michigan Avenue, Suite 1100
                                         Chicago, IL 60604
                                         Telephone: (312) 660-7600
                                         Facsimile: (312) 692-1718
                                         neimer@eimerstahl.com
                                         vjacobsen@eimerstahl.com
                                         bwaldin@eimerstahl.com




                                     2
Case 3:18-cv-00850-JAG Document 307 Filed 12/23/20 Page 3 of 4 PageID# 10919




                                         JELD-WEN, INC.

                                         By: /s/ Seth A. Schaeffer_______

                                         Richard Cullen (VA Bar No. 16765)
                                         Brian C. Riopelle (VA Bar No. 36454)
                                         Seth A. Schaeffer (VA Bar No. 74509)
                                         MCGUIREWOODS LLP
                                         Gateway Plaza
                                         800 East Canal Street
                                         Richmond, Virginia 23219
                                         Phone: (804) 775-1000
                                         Fax: (804) 775-1061
                                         rcullen@mcguirewoods.com
                                         briopelle@mcguirewoods.com
                                         sschaeffer@mcguirewoods.com

                                         Craig S. Primis, P.C. (admitted pro hac vice)
                                         Katherine R. Katz (admitted pro hac vice)
                                         KIRKLAND & ELLIS LLP
                                         1301 Pennsylvania Avenue, N.W.
                                         Washington, D.C. 20004
                                         Phone: (202) 389-5000
                                         Fax: (202) 389-5200
                                         cprimis@kirkland.com
                                         katherine.katz@kirkland.com




                                     3
Case 3:18-cv-00850-JAG Document 307 Filed 12/23/20 Page 4 of 4 PageID# 10920




                                   CERTIFICATE OF SERVICE

        I hereby certify that on December 23, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will automatically e-mail notification of such

filing to all counsel of record.

        To the best of my knowledge, there are no other attorneys or parties who require service

by U.S. Mail.




                                                    _/s/ Lynn K. Brugh, IV ____
                                                    Lynn K. Brugh, IV, VSB No. 36778
                                                    Brendan O’Toole, VSB No. 71329
                                                    Gregory Crapanzano, VSB No. 93044
                                                    WILLIAMS MULLEN
                                                    200 South 10th Street, Suite 1600
                                                    Richmond, Virginia 23219
                                                    Telephone: (804) 420-6000
                                                    Facsimile: (804) 420-6507
                                                    lbrugh@williamsmullen.com
                                                    botoole@williamsmullen.com
                                                    gcrapanzano@williamsmullen.com




                                                4
